[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] September 17, 2012 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180, 333-52114, 333-120399 and 333-138540 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual and semi-annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual and semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Growth Series (Invesco Growth Series) September 7, 2012 AIM Variable Insurance Funds (Invesco Variable Insurance Funds) August 24, 2012 The Alger Portfolios August 17, 2012 American Century International Bond Funds September 6, 2012 American Century Variable Portfolios, Inc. August 23, 2012 BlackRock Variable Series Funds, Inc. September 5, 2012 Direxion Insurance Trust September 6, 2012 Dreyfus Appreciation Fund, Inc. August 30, 2012 Dreyfus Investment Portfolios August 17, 2012 Dreyfus Variable Investment Fund August 16, 2012 DWS Variable Series I Fund August 20, 2012 DWS Variable Series II Fund August 20, 2012 Federated Insurance Series August 23, 2012 Fidelity Contrafund August 23, 2012 Franklin Templeton Variable Insurance Products Trust August 30, 2012 Goldman Sachs Variable Insurance Trust August 24, 2012 Ivy Funds Variable Insurance Portfolios September 6, 2012 Janus Aspen Series August 29, 2012 Securities and Exchange Commission September 17, 2012 Page two Underlying Management Investment Company CIK Number Date(s) Filed Janus Investment Fund August 29, 2012 Legg Mason Partners Variable Equity Trust August 23, 2012 Legg Mason Partners Variable Income Trust August 24, 2012 Lord Abbett Series Fund, Inc. August 21, 2012 MFS® Variable Insurance Trust August 22, 2012 Neuberger Berman Advisers Management Trust September 6, 2012 Oppenheimer Variable Account Funds August 28, 2012 Panorama Series Fund, Inc. August 28, 2012 PIMCO Variable Insurance Trust August 31, 2012 Royce Capital Fund August 21, 2012 Royce Fund August 28, 2012 RS Investment Trust September 5, 2012 Rydex Series Funds August 30, 2012 Rydex Variable Trust August 31, 2012 SBL Fund August 31, 2012 Security Income Fund August 30, 2012 T. Rowe Price Capital Appreciation Fund August 27, 2012 T. Rowe Price Equity Series, Inc. August 27, 2012 T. Rowe Price Fixed Income Series, Inc. August 27, 2012 T. Rowe Price Growth Stock Fund, Inc. August 27, 2012 Third Avenue Variable Series Trust August 17, 2012 The Universal Institutional Funds, Inc. September 10, 2012 Van Eck VIP Trust September 4, 2012 Variable Insurance Products Fund August 17, 2012 Variable Insurance Products Fund II August 17, 2012 Variable Insurance Products FundIV August 23, 2012 Variable Insurance Products FundV August 23, 2012 Variable Insurance ProductsIII August 17, 2012 Wells Fargo Variable Trust August 29, 2012 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President and Associate General Counsel Security Benefit Life Insurance Company One Security Benefit Place * Topeka, Kansas 66636-0001
